Name: Council Regulation (EEC) No 2216/88 of 19 July 1988 amending Regulation (EEC) No 1569/72 laying down special measures for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: plant product;  monetary economics;  economic policy
 Date Published: nan

 No L 197 / 10 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2216 / 88 of 19 July 1988 amending Regulation (EEC) No 1569 / 72 laying down special measures for colza, rape and sunflower seed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136 / 66 EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 2210 / 88 (2 ), and in particular Article 36 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2 ( 3 ) of Regulation (EEC ) No 1569 / 72(4 ), as last amended by Regulation (EEC ) No 1869 / 87 ( 5 ), provides that for the calculation of the differential amounts account must be taken of changes in currency differences when the latter differ by at least one point from the differences used previously ; whereas this rule has a negligible impact on the final aid amounts granted , but has the effect that account is taken of currency differences which do not correspond to the real situation and that the calculation of aid amounts in national currencies presents difficulties which impair the comprehensibility of the results ; whereas , to ensure greater clarity of the calculations in question , this rule should be" withdrawn , HAS ADOPTED THIS REGULATION: Article 1 The last sentence of Article 2 ( 3 ) of Regulation (EEC) No 1569 / 72 shall be deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 with regard to colza and rape seed , and from 1 August 1988 with regard to sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 28 . ( 4 ) OJ No L 167 , 25 . 7 . 1972 , p. 9 . ( 5 ) OJ No L 176 , 1 . 7 . 1987 , p. 30 .